Exhibit 10.01

 

Summary of GoRemote Executive Incentive Guidelines

 

Fiscal Year 2006

 

1.    Plan Name and Effective Date

 

The Compensation Committee of GoRemote’s Board of Directors (the “Compensation
Committee”) has adopted the following guidelines for executive incentive
compensation, effective for GoRemote’s 2006 fiscal year, from November 1, 2005
through October 31, 2006.

 

2.    Purpose

 

The purpose of these guidelines is to establish financial incentives for
eligible executives, in furtherance of GoRemote’s revenue and profitability
goals, in order to help GoRemote stockholders realize increased value from their
investments.

 

3.    Eligibility

 

Executive officers of GoRemote who are designated by the Compensation Committee
are eligible to participate in these arrangements and are referred to in this
summary as “Participants.”

 

4.    Timing of Incentive Payments

 

On a quarterly and an annual basis, the Compensation Committee will consider
these guidelines, and the achievement of corporate and personal objectives (set
by the Compensation Committee, with the participation of the CEO only in
determining the objectives for other Participants), and such other factors as it
deems appropriate to determine the incentive payment amounts to be paid to
Participants.  Fifty percent (50%) of each Participant’s bonus will be based on
attainment of personal objectives and fifty percent (50%) will be based on
achievement of corporate objectives.  In addition, fifty percent (50%) of the
bonus will be measured and paid quarterly and fifty percent (50%) will be
measured and paid annually.  These amounts will be paid as soon as
administratively feasible after GoRemote’s public announcement of unaudited
financial results for the first three quarters of the 2006 fiscal year and of
audited financial results for the full 2006 fiscal year.

 

5.    Payments

 

Chart A shows the target bonus amounts for each Participant as of November 1,
2005.  The Compensation Committee determines all target bonus levels for the
CEO, and determines target bonus levels for other executive officers based on
recommendations by GoRemote’s CEO.

 

6.    Determination of Corporate Target Levels

 

The Compensation Committee has determined that the corporate targets to be used
for the 2006 fiscal year will be revenue and operating profit, determined in
accordance with generally accepted accounting principles.  The Compensation
Committee will determine the specific levels of these corporate targets that
must be attained for a target bonus to be earned.

 

The Compensation Committee will determine the personal objectives to be used for
the 2006 fiscal year (with the participation of the CEO only in determining the
objectives for other Participants).

 

--------------------------------------------------------------------------------


 

Chart A

 

Participants and Target Bonus

 

Name and Position

 

Target Bonus

 

Tom Thimot
President and Chief Executive Officer

 

$

180,000

 

Daniel W. Fairfax
Senior Vice President and Chief Financial Officer

 

$

135,000

 

John Grosshans*
Senior Vice President Worldwide Sales

 

$

160,000

 

Greg Carver
Senior Vice President Operations

 

$

95,000

 

David L. Teichmann
Senior Vice President, General Counsel and Secretary

 

$

85,000

 

Steve d’Alencon
Vice President, Product Management and Marketing

 

$

80,000

 

 

--------------------------------------------------------------------------------

* Based solely on achievement of revenue quota attainment

 

--------------------------------------------------------------------------------